Citation Nr: 0805896	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-32 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the reduction of the evaluation for prostate 
cancer from 100 percent to a noncompensable evaluation, 
effective May 1, 2005, was proper.

2.  On and after May 1, 2005, entitlement to a compensable 
evaluation for prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from November 1966 
to April 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO reduced the 
disability evaluation for the veteran's service-connected 
prostate cancer from a 100 percent evaluation to a 
noncompensable evaluation, effective May 1, 2005.

2.  The RO's decision to reduce the evaluation for prostate 
cancer from a 100 percent evaluation to a noncompensable 
evaluation was supported by the evidence contained in the 
record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.

3.  From May 3, 2005 to April 3, 2007, prostate cancer was 
manifested by incontinence that required the changing of pads 
2 times per day; on and after April 3, 2007, prostate cancer 
is manifested by incontinence that required the changing of 
pads 3 to 5 times per day. 


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for service-
connected prostate cancer from a 100 percent evaluation to a 
noncompensable evaluation was proper.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7527 (2007).

2.  From May 3, 2005 to April 3, 2007, the criteria for a 40 
evaluation for prostate cancer have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527 (2007).

3.  On and after April 3, 2007, the criteria for a 60 percent 
evaluation for prostate cancer have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim that the reduction of the 
disability evaluation for prostate cancer was improper and 
entitlement to a compensable evaluation on and after May 1, 
2005, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a re-
adjudication of the veteran's claims, November 2004, March 
2005, and May 2006 letters, and the September 2005 statement 
of the case satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  The letters also requested that the veteran 
provide any evidence in his possession that pertained to the 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination report, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

In October 2003, the RO granted service connection for 
prostate cancer and assigned a noncompensable evaluation, 
effective August 27, 2003.  By a December 2003, the RO 
assigned a 100 percent evaluation, under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528, effective August 27, 2003.  In an 
October 2004 rating decision, the RO proposed reducing the 
veteran's 100 percent disability evaluation to a 
noncompensable evaluation, under 38 C.F.R. § 4.115a for 
urinary frequency.  In a March 2005 rating decision, the RO 
reduced the 100 percent evaluation to a noncompensable 
evaluation, effective May 1, 2005.

Reduction

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  By an October 28, 2004 
rating decision and November 8, 2004 letter to the veteran, 
the RO satisfied these procedural requirements.  No evidence 
was received.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, notice was sent in a March 11, 2005 letter 
and the effective date of the reduction was May 1, 2005.  The 
RO satisfied the requirements by allowing a 60-day period to 
expire before assigning the reduction effective date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where an 
evaluation has continued at the same level for five or more 
years, the analysis is conducted under 38 C.F.R. § 3.344(a) 
and (b).  Here, the veteran's 100 percent disability 
evaluation was awarded effective August 27, 2003, and was 
reduced effective May 1, 2005, less than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(c) applies.  

Under 38 C.F.R. § 3.344(c), a reexamination that shows 
improvement in a disability warrants a reduction in the 
disability evaluation.  But VA rating reductions must be 
based upon review of the entire history of the veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Such review requires VA to ascertain, based upon 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

For prostate cancer, following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure for malignancies of the genitourinary system, a 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.  Any change in evaluation 
based upon that or any subsequent examination is subject to 
38 C.F.R. § 3.105(e).  38 C.F.R. § 4.115b, Diagnostic Code 
7528.  If there has been no local reoccurrence or metastasis, 
rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  Additionally, postoperative residual 
disability of the prostate gland is rated as either a urinary 
tract infection or as voiding dysfunction whichever is 
greater.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2007).  

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence are assigned a 
60 percent evaluation where the veteran requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day, a 40 percent evaluation 
where the veteran requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day, and a 20 percent 
evaluation where the veteran requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  38 C.F.R. § 4.115a.

For urinary frequency, a 40 percent evaluation is warranted 
for daytime voiding intervals of less than 1 hour or 
awakening to void 5 or more times per night, a 20 percent 
evaluation is assigned for daytime voiding intervals between 
1 and 2 hours or awakening to void 3 to 4 times per night, 
and a 10 percent evaluation is assigned for daytime voiding 
intervals between 2 and 3 hours or awakening to void 2 times 
per night.  38 C.F.R. § 4.115a.  

An August 2003 VA medical record diagnosed prostate cancer.  
An October 2003 VA record noted the veteran's prostate cancer 
was status-post radical retropubic prostatectomy (PRP).  In a 
September 2004 VA examination, the veteran reported that he 
urinates 3 times in the daytime and 1 time at night.  He 
reported that he had no problems with starting urination and 
had no incontinence.  Upon examination, there was absent 
prostate and an otherwise normal rectal examination.  The 
diagnosis was prostate cancer, in total remission.  In a 
March 30, 2005 VA record, the veteran's urologist noted that 
the veteran's prostate cancer was not cured and that although 
there was no evidence of active disease, there was related 
continued waxing and waning urinary incontinence.  The 
veteran was status-post PRP.  In a May 3, 2005 VA medical 
record, the veteran reported incontinence that required the 
use of 2 pads per day when he wore pads.  He reported that he 
changed his underwear 3 times per day and had no difficulty 
voiding.  The diagnosis was incontinence.  In a June 2005 VA 
record, the veteran reported incontinence upon drinking large 
amounts of fluid.  A March 2006 VA record diagnosed prostate 
cancer status-post PRP, no evidence of disease.  The veteran 
was voiding well, but had stress incontinence.  At an April 
2007 VA examination, the veteran reported constantly leaking 
urine and that he wore a diaper that he must change 3 to 5 
times per day.  He reported urinary frequency with voiding 
every 20 to 30 minutes during the day and every 1.5 hours per 
night.  He had urinary urgency, but denied hesitancy and 
urinary tract infections.  There was no evidence of active 
prostate cancer.

The Board finds that the reduction was proper.  At the time 
of the proposal, at the time of the reduction, and currently, 
there was no evidence of active disease, local reoccurrence, 
or metastasis, regardless of whether the prostate cancer was 
cured.  38 C.F.R. § 4.115a.  The veteran's residuals thus 
must be evaluated based on voiding dysfunction, because there 
was no evidence of renal dysfunction or urinary tract 
infections.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7527.  At the time of the proposal to reduce the evaluation, 
the evidence of record showed that the veteran reported he 
had no incontinence.  38 C.F.R. §§ 4.115a; 4.31 (2007) 
(noting that a zero percent rating is for application where 
the minimum schedular evaluation requires residuals, the 
schedule does not provide for a zero percent evaluation, and 
the required symptomatology is not shown).  In addition, the 
evidence of record at the time of the proposal, the rating 
decision, and the reduction, showed urinary frequency of 3 
times per day and 1 time per night and waxing and waning 
incontinence.  The evidence did not demonstrate that the 
veteran wore absorbent materials or had daytime voiding 
intervals of between 2 and 3 hours or voided 2 times per 
night.  38 C.F.R. § 4.115a.  Accordingly, the veteran's 
prostate cancer warranted a noncompensable evaluation and the 
rating reduction was proper.  




Evaluation on and after May 1, 2005

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

As noted above, an October 2003 rating decision granted 
service connection for prostate cancer and December 2003 
rating decision assigned a 100 percent evaluation under 
38 C.F.R. § 4.115b, Diagnostic Code 7528, effective August 
27, 2003.  By a March 2005 rating decision, a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.115a, effective 
May 1, 2005.  In April 2005, the veteran filed a notice of 
disagreement.  In September 2005, the RO issued a statement 
of the case.  In October 2005, the veteran filed a 
substantive appeal regarding the disability evaluation.  In 
March 2006, the veteran filed a claim for entitlement to 
service connection for urinary incontinence secondary to 
prostate cancer, which the Board interprets as a claim for 
entitlement to an increased evaluation for prostate cancer, 
because the veteran's prostate cancer is rated based on 
urinary dysfunction.  In an April 2007 supplemental statement 
of the case, a 60 percent evaluation was assigned for 
prostate cancer, under 38 C.F.R. § 4.115a, effective April 3, 
2007.  Because the veteran was rated at a maximum 100 percent 
until May 1, 2005, the evidence prior to that time period is 
not considered.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(noting that the veteran is presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum benefit is 
awarded).  

In a May 3, 2005 VA medical record, the veteran reported 
incontinence that required the use of 2 pads per day when he 
wore pads.  He reported that he changed his underwear 3 times 
per day and had no difficulty voiding.  The diagnosis was 
incontinence.  In a June 2005 VA record, the veteran reported 
incontinence upon drinking large amounts of fluid.  A March 
2006 VA record diagnosed prostate cancer status-post PRP, no 
evidence of disease.  The veteran was voiding well, but had 
stress incontinence.  At the April 3, 2007 VA examination, 
the veteran reported constantly leaking urine and that he 
wore a diaper that he must change 3 to 5 times per day.  He 
reported urinary frequency with voiding every 20 to 30 
minutes during the day and every 1.5 hours per night.  He had 
urinary urgency, but denied hesitancy and urinary tract 
infections.  There was no evidence of active prostate cancer.

Urine leakage, continual urine leakage, post surgical urinary 
diversion, urinary incontinence, and stress incontinence are 
each assigned a 60 percent evaluation where the veteran 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
40 percent evaluation where the veteran requires the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day, and a 20 percent evaluation where the veteran requires 
the wearing of absorbent materials which must be changed less 
than 2 times per day.  38 C.F.R. § 4.115a.  For urinary 
frequency, a 40 percent evaluation is warranted for daytime 
voiding intervals of less than 1 hour or awakening to void 5 
or more times per night, a 20 percent evaluation is assigned 
for daytime voiding interval between 1 and 2 hours or 
awakening to void 3 to 4 times per night, and a 10 percent 
evaluation is assigned for daytime voiding interval between 2 
and 3 hours or awakening to void 2 times per night.  
38 C.F.R. § 4.115a.  

The evidence of record thus shows that as of May 3, 2005, a 
40 percent evaluation was for application because the veteran 
reported incontinence and that he had to change absorbent 
pads 2 times per day.  38 C.F.R. §§ 4.115a.  A 60 percent 
evaluation was not for application because the evidence did 
not show that the veteran used an appliance or had to change 
absorbent materials more than 4 times per day.  38 C.F.R. 
§ 4.115a.  The evidence also shows that as of April 3, 2007, 
a 60 percent evaluation was for application because the 
veteran had to change the absorbent pads 3 to 5 times per 
day.  38 C.F.R. § 4.115a.  Because there was no local 
reoccurrence or metastasis, a 100 percent evaluation is not 
for application.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Accordingly, the Board finds that a 40 percent application is 
warranted as of May 3, 2005, and a 60 percent evaluation is 
warranted as of April 3, 2007.  38 C.F.R. § 4.115a; 
Fenderson, 12 Vet. App. at 126.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The rating reduction for prostate cancer from a 100 percent 
evaluation to a noncompensable evaluation was proper, and the 
appeal is denied.

From May 3, 2005 to April 3, 2007, a 40 percent evaluation, 
but no more, is granted, and on and after April 3, 2007, a 60 
percent evaluation, but no more, is granted; subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


